Citation Nr: 1544150	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD with an initial evaluation of 30 percent disabling.  

In connection with this appeal the Veteran testified before the undersigned in April 2014; a transcript of that hearing is associated with the claims file.

In August 2014, the Board partially granted the Veteran's appeal as to entitlement to an increased disability rating for PTSD by assigning a rating of 50 percent for the entire appeal period.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 order, the Court granted a Joint Motion for Remand (JMR) agreed upon by the Veteran and the Secretary of Veterans' Affairs, vacated the portion of the Board's August 2014 decision that denied an initial disability rating in excess of 50 percent for PTSD, and remanded the case for readjudication in accordance with the JMR.  

Next, the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  Indeed, the Veteran has submitted evidence and a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in July 2015 in conjunction with evidence submitted in support of his claim of entitlement to an increased disability rating for PTSD.  Thus, the issue of entitlement to a TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has jurisdiction over the TDIU issue.

Lastly, the Board notes that the Veteran was previously represented by the Disabled American Veterans.   In May 2015, the RO received from the Veteran a new VA form 21-22a (Appointment of Individual as Claimant's Representative) appointing Robert Chisholm as his attorney.  The Board recognizes this change in representation. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas. 
 
2.   The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2015).
 
2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice for the issue of entitlement to an increased initial disability for PTSD in a letter sent to the Veteran in August 2010.  Regarding the issue of entitlement to TDIU, the Board grants the benefit sought in the instant decision.  Hence, no prejudice to him could have resulted.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records and records from the Social Security Administration.  Also, VA afforded the Veteran relevant examinations and opinions in September 2010 and April 2012.  

Increased Disability Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran is currently assigned a 50 percent disability rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.   Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

As noted above, the Court vacated the Board's decision that denied a disability in excess of 50 percent for PTSD in an April 2015 order, and remanded the matter to the Board for readjucation in accordance with the April 2015 JMR.  The Board discusses the factual history of the Veteran's claim in chronological order.  

VA afforded the Veteran an examination for his PTSD in September 2010.  After an examination of the Veteran and a review of his claims file, the examiner rendered an Axis I diagnosis of PTSD.  A mental status examination revealed normal orientation, appropriate appearance and hygiene, appropriate behavior, and good eye contact.  Affect and mood showed a disturbance of motivation and mood.  The Veteran described being reclusive and irritable.  Communication and speech were within normal limits.  The Veteran's concentration was normal as well.  There were no panic attacks reported.  The Veteran did exhibit signs of suspiciousness.  The Veteran denied a history of delusions, and no delusions were observed during the examination.  Thought processes were normal, judgment was not impaired, and abstract thinking was normal.  The Veteran's memory was mildly impaired.  Suicidal and homicidal ideations were absent.  The examiner summarized the Veteran's symptoms as hyperarousal, avoidance, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, irritability, and reexperiencing behavior.  The examiner assigned a GAF score of 60.  

VA treatment notes from July 2011 show the Veteran receiving treatment for PTSD.  The Veteran presented at the mental health clinic complaining of increased anger and avoidance.  He reported sleep disturbances and insomnia, including nightmares with hitting and kicking while he would be sleeping.  The Veteran also reported having anger outbursts, specifically mentioning knocking out his sister-in-law a few years prior to this visit.  The attending physician did not find that the Veteran was a suicide risk, nor was there homicidal ideat8ion.  A mental status examination was within normal limits.  The Veteran was assessed with PTSD and assigned a GAF score of 60.  

The Veteran again presented at the VA mental health clinic for treatment in August 2011.  At this time, the Veteran reported increased withdrawal and isolation.  Again, the mental status examination revealed normal results.  The Veteran was assessed with PTSD and assigned a GAF score of 60.  

Next, VA treatment notes from September 2011 document another visit from the Veteran, where he reported not being able to sleep for prolonged periods of time.  Specifically, he indicated he was unable to sleep longer than 90 minutes to two hours at one time.  The Veteran felt anxious, was not able to stop his thoughts, and reported having to "check on noises."  A mental status examination showed cooperative attitude, proper orientation, but anxious mood.  The Veteran's affect was within normal limits.  All other symptoms were normal.  The attending physician affirmed the diagnosis of PTSD and assigned a GAF score of 60.  

In December 2011, the Veteran was again treated for his PTSD.  He reported having better control of his temper.  His mental status examination was within normal limits, and the examiner assigned a GAF score of 60.  The symptoms were unchanged in appointments at the VA mental health clinic in January and February, 2012.  

The Veteran was afforded another VA PTSD examination in April 2012.  He reported that he remained married to his wife of 46 years, even after she filed for divorce because he was "hard to live with."  He reported that they reconciled after he agreed to seek mental health treatment.  He stated that he had an "on and off" relationship with his son and that he sees his father in a nursing home every three to four months.  He reported that he did not go often because he did not like being around the people.  He reported that he quit work in 2009 because of his back.  He reported that he enjoys playing with his dog that he got a few months prior, but that he occasionally would become irritated with the dog.  He reported that he was getting four to five hours of sleep with sleeping pills.  

Upon mental status examination, the examiner noted that the Veteran had anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran was properly oriented and cooperative.  He was appropriately groomed with clear and normal speech.  His mood was euthymic with congruent affect.  He denied suicidal and homicidal ideation, hallucinations and delusions.  

After mental status examination the examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 55, which is indicative of moderate symptoms.    

There are subsequent mental treatment notes from the VA medical center of record dating up to April 2013.  These records are largely consistent with the VA medical records already listed from July 2011 to February 2012.  That is, they show symptoms such as sleep impairment, anxiety, irritability, withdrawal, isolation, and anger.  

Next, the Veteran appeared at a hearing before the undersigned in April 2014.  At that time, the Veteran reported difficulties with sleep, nightmares, and not liking to be around people.  He also described isolative behavior as well as paranoia.  His spouse testified that she would avoid the Veteran on some days because the Veteran would tense up and become angry after even the "little thing[s]" triggered his temper.  The Veteran described having anger outbursts and panic attacks as well.  

Subsequent to the April 2015 JMR, the Veteran submitted additional evidence in support of his claim.  Specifically, he submitted a June 2015 affidavit that listed symptoms attributable to his PTSD.  These symptoms included nightmares, anger management issues, isolative behavior, inability to handle stressful situations, paranoia, difficulty interacting with people, and depressed moods.  Regarding his anger, the Veteran asserted that he had a "very short fuse and [is] very easily agitated."  Because of his struggle to control his anger, he would spend a significant portion of time isolating himself from people.  He further reported that he had physically hurt his family members due to his anger, which would manifest as a complete lack of patience, yelling and screaming, and demanding things from others if things did not go his way.  

Regarding his isolation, the Veteran described not going out very often.  If he needed to drive his wife somewhere, he would remain in the car.  When he would make it out into a public setting, he would sit with his back to a wall in a corner where he could see the door.  The Veteran next described his paranoia, specifying that he would avoid areas where there were crowds.  The Veteran also described having poor hygiene, showering "once every few days" because he often would not feel like it.  Regarding his previous employment, the Veteran stated that he was only able to maintain the employment because he was able to work alone or have an isolated place to retreat to after interaction with his co-workers.  

The Veteran's spouse also submitted an affidavit in June 2015.  She described the Veteran as having no friends, never socializing with anyone.  The Veteran would isolate himself from everyone every day.  Regarding his anger difficulties, the Veteran's spouse recalled that the Veteran had physically hit other members of the family because of his inability to control himself.  Aside from his physical violence, he would routinely yell and scream.  She also described the Veteran's paranoia, describing him checking the doors and windows regularly.  Last, she described his poor hygiene and how he would go three to four days without changing clothes and showering.  

The Veteran and his representative also submitted a July 2015 individual unemployability assessment from a vocational rehabilitation counselor.  However, that opinion is directed toward the aggregate effect of the Veteran's service-connected disabilities on his ability to work rather than the current severity of his PTSD.  

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, the severity of the Veteran's service-connected PTSD during the entire period on appeal more nearly approximates the criteria for a 70 percent disability rating.  

In the July 2011 VA treatment note, the Veteran reported having anger outbursts, specifically mentioning knocking out his sister-in-law a few years prior to that visit.  The report of anger outbursts was repeated in the Veteran's April 2014 hearing and in his June 2015 affidavit.  Corroborating the Veteran's reports of anger outbursts resulting in physical violence is the June 2015 affidavit submitted by the Veteran's wife.  Also, the Veteran and his wife have reported him neglecting his appearance and hygiene, as well as him having difficulty adapting to new situations.  The Veteran has shown that he has difficulty in establishing and maintaining relationships with family members or others as a result of his isolative tendencies.  Additionally, he has described paranoid behavior.  Although the Veteran admittedly does not experience some of the symptoms necessary for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfere with his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  It all supports a finding that the Veteran's symptoms overall are of such frequency, severity, and duration as to reasonably equate to those listed for a 70 percent disability rating.  See Vazquez-Claudio, supra.  

The Board is cognizant of the VA examinations of record, which do not seem to support a higher disability rating of 70 percent.  Indeed, the VA treatment records between 2011 and 2013 and their corresponding GAF scores of record prior to the Board's August 2014 decision are indicative of moderate symptoms, which generally support a 50 percent rating, not a 70 percent rating.  However, given the Veteran's subsequent statements regarding the presence of symptoms that fall under a 70 percent disability rating, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent disability rating, but no higher, for the entire appeal period.  

However, the Veteran's psychiatric impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation or their equivalent are not observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While the Veteran has recently asserted that he has poor hygiene, VA examiners have found the Veteran to be appropriately groomed.  Further while the Veteran has been found to have angry outbursts and impaired impulse control, symptoms that specifically correspond to the criteria necessary to meet the 70 percent disability rating, such findings do not equate to a determination of persistent danger of hurting self or others.  In addition, the Veteran has never been found to exhibit grossly inappropriate behavior or have gross impairment in thought processes or communication.  In fact, the Veteran submitted a June 2015 affidavit in which he clearly set forth his PTSD symptoms to demonstrate a higher degree of severity then reflected in his current 50 percent disability rating.  In summary, while the evidence suggests that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology, even with consideration of his difficulties with employment, is not consistent with the criteria for a 100 percent disability rating as total social and occupational impairment is not shown.  

The Board has also considered whether the Veteran's claim for a higher initial rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The Board concludes that referral is not warranted. The Veteran's symptoms are fully contemplated by the schedular rating criteria.  An evaluation of 70 percent is available for the Veteran's service-connected PTSD on appeal.  However, the Veteran does not meet the criteria for a higher evaluation of 100 percent.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards, and the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.   Therefore, the Veteran's current rating appropriately contemplates the scope of his symptoms and referral for extraschedular consideration is not warranted.  

In summary, the symptoms provide a basis for assigning an initial 70 percent rating, but no higher, for PTSD, for the entire period on appeal.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015). 

Here, the Veteran meets the schedular criteria for a TDIU.  He is service-connected for PTSD, now rated as 70 percent disabling for the appeal period, which alone meets the schedular criteria for a TDIU.  The Veteran is also service-connected for bilateral hearing loss, rated as 70 percent disabling, and for tinnitus, rated as 10 percent disabling.  

According to his Application for Increased Compensation Based on Unemployability, received in August 2015, the Veteran appears to have worked for a glass container company from January 1980 to November 2009.  He reportedly stopped working due to his PTSD and bilateral hearing loss. 

Corroborating this report is an opinion from K.R.S. from June 2015.  In that opinion, K.R.S., a licensed vocational rehabilitation counselor, opined that the Veteran service-connected disabilities, to include bilateral hearing loss, tinnitus, and PTSD, prevent him from securing and following a substantially gainful occupation.  Regarding the Veteran's psychological symptoms, the counselor noted that they resulted in reduced ability to be present at work on a consistent basis and limited ability to interact appropriately with coworkers and supervisors.  The counselor cited to the Veteran's lack of transferrable skills to light or sedentary work in finding that the Veteran's hearing limitations would severely limit his vocational options and preclude his ability to work in a "quieter office-type environment, or an environment where he had to communicate with others on a consistent basis."  The Board finds this assessment to be the most probative evidence of record regarding the Veteran's claim for TDIU.

In forming this opinion, the vocational rehabilitation counselor demonstrated a detailed knowledge of the Veteran's claim and appeal history, to include his medical records from VA and his personal statements.  Additionally, the counselor's opinions reflect consideration of not only these records, but statements made by the Veteran during their clinical interview.  Significant to the Board is that the opinion is supported by an adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Considering this opinion, the Board finds that the Veteran is unemployable due to his service-connected disabilities.

Therefore, considering the foregoing, the Board finds that entitlement to TDIU is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability of 70 percent, but not higher, for PTSD is granted.

Entitlement to a TDIU is granted.  




______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


